

115 HR 7136 IH: Long-Term InVestment in Education for Wellness Act
U.S. House of Representatives
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7136IN THE HOUSE OF REPRESENTATIVESNovember 15, 2018Ms. Adams (for herself and Mr. Faso) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 28 of the Food and Nutrition Act of 2008 to include eating disorders prevention
			 within the nutrition education and obesity prevention grant program and
			 the local wellness program; and for other purposes.
	
 1.Short titleThis Act may be cited as the Long-Term InVestment in Education for Wellness Act or the LIVE Well Act. 2.FindingsCongress finds the following:
 (1)Eating disorders affect 30 million Americans during their lifetime and have the highest mortality rate of any psychiatric illness.
 (2)Eating disorders affect people of all body sizes, ages, races, sexual orientations, ethnicities, and socioeconomic statuses.
 (3)Eating disorders are complex, biologically based serious mental illnesses that include the specific disorders of anorexia nervosa, bulimia nervosa, binge eating disorder, avoidant-restrictive food intake disorder, and other specified feeding or eating disorders.
 (4)Eighty percent of people with an eating disorder are normal or higher weight, and 81 percent of people with binge eating disorder are clinically higher weight or have obesity.
 (5)One in 4 people seeking obesity treatment has an underlying eating disorder that is often undiagnosed.
 (6)Children in higher weight bodies are more likely to engage in unhealthy weight-control measures, and 2/3 are at risk of an eating disorder.
 (7)Research shows that focusing on weight talk, weight stigma, and dieting does not result in long-term reduction in weight; 2/3 of dieters will regain more weight than lost from dieting.
 (8)Studies show that shifting prevention focuses from weight and dieting towards long-term health practices, including a focus on body positivity, nutrition, decreasing weight-based bullying or harassment, and physical activity, without a focus on weight, BMI testing, or negative weight talk, reduces risk factors for populations affected by eating disorders and populations affected by obesity.
			3.Eating disorders prevention
 (a)AmendmentsSection 28 of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a) is amended— (1)in the matter preceding paragraph (1) of subsection (a), by striking and and inserting , eating disorders prevention, or;
 (2)by amending subsection (b) to read as follows:  (b)Grant ProgramsThe Secretary, acting through the Director of the National Institute of Food and Agriculture, in consultation with the Administrator of the Food and Nutrition Service, shall implement an evidence-based nutrition education, eating disorders prevention, or obesity prevention program for eligible individuals that promotes healthy food choices and physical activity with a focus on long-term health practices.;
 (3)in subsection (c)— (A)in the heading by striking and and inserting , eating disorders prevention, or;
 (B)in paragraph (1)— (i)by inserting evidence-based after deliver; and
 (ii)by striking and and by inserting , eating disorders prevention, or; (C)in paragraph (2)—
 (i)in subparagraph (A) by striking and and inserting , eating disorders prevention, or; and (ii)in subparagraph (B)—
 (I)in clause (ii) by striking and at the end; (II)in clause (iii) by striking the period at the end and inserting ; and; and
 (III)by adding at the end the following:  (iv)ensure that interventions encourage assessment for eating disorders and include long-term health practices.;
 (D)in paragraph (3)— (i)in subparagraph (A)—
 (I)in clause (i) by inserting eating disorders prevention and assessment, after education,; and (II)in clause (iii) by inserting and long-term health practices after nutrition; and
 (ii)in subparagraph (B)— (I)in the matter preceding clause (i)—
 (aa)by inserting and eating disorders prevention, after education; and (bb)by inserting , Assistant Secretary of the Substance Abuse and Mental Health Services Administration, after Centers for Disease Control and Prevention; and
 (II)in clause (ii) by inserting and eating disorders after education; and (E)in paragraph (4)—
 (i)by striking and after education; and (ii)by inserting , eating disorders prevention, or after nutrition education;
 (4)in subsection (d)— (A)in paragraph (1) by striking and the first place it appears and inserting , eating disorders prevention, or;
 (B)in paragraph (3)— (i)in subparagraph (A) by striking and and inserting , eating disorders prevention, or after; and
 (ii)in subparagraph (B) by striking and by inserting , eating disorders prevention, or after nutrition education; and (C)by adding at the end the following:
						
 (4)Authorization of AppropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.; and  (5)by adding at the end the following:
					
 (f)DefinitionIn this section the term long-term health practices means long-lasting changes within an individual focused on nutrition, body positivity, and physical activity, focusing on overall health outcomes such as changes in behavior and metabolic health instead of weight..
				4.Local wellness grants
 (a)In generalSection 9A of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758b) is amended— (1)in subsection (b)—
 (A)in paragraph (2)(B)— (i)by inserting , through long-term health practices (as such term is defined in subsection (f) of section 28 of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a)), after promote; and
 (ii)by inserting disordered eating within children or after reduce; and (B)in paragraph (3), by inserting licensed mental health professionals, after administrators,; and
 (2)in subsection (d)— (A)paragraph (1)—
 (i)by inserting and in coordination with the Substance Abuse and Mental Health Services Administration, after Centers for Disease Control and Prevention; and (ii)by inserting school health professionals, after school food authorities,;
 (B)in paragraph (2)(C)— (i)by inserting and eating disorders prevention and assessment after sound nutrition; and
 (ii)by inserting and long-term health practices (as such term is defined in subsection (f) of section 28 of the Food and Nutrition Act of 2008 (7 U.S.C. 2036a)) after nutrition environments;
 (C)in paragraph (3)— (i)in subparagraph (A), by inserting and the Substance Abuse and Mental Health Services Administration after Centers for Disease Control and Prevention; and
 (ii)in subparagraph (C), by striking 2014 and inserting 2021; and (D)in subparagraph (D), by striking 2011, and inserting 2020.
 (b)ApplicabilityThe amendments made by subsection (a) shall apply beginning with the first school year that begins at least 90 days after the date of the enactment of this Act.
			